Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims directed to group II and III, non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
1) Claims 11-20 have been cancelled.
2) Claim 1 at line 1, “A flow cell comprising:” has been changed to –A device comprising a flow cell and a read head: a flow cell further comprising—
3) Claim 2, “The flow cell of claim 1” has been changed to –The device of claim 1—
4) Claim 3, “The flow cell of claim 1” has been changed to –The device of claim 1—
5) Claim 4, “The flow cell of claim 2” has been changed to –The device of claim 2—
6) Claim 5, “The flow cell of claim 1” has been changed to –The device of claim 1—
7) Claim 6, “The flow cell of claim 5” has been changed to –The device of claim 5—
8) Claim 7, “The flow cell of claim 1” has been changed to –The device of claim 1—
9) Claim 8, “The flow cell of claim 1” has been changed to –The device of claim 1—
10) Claim 9, “The flow cell of claim 1” has been changed to –The device of claim 1—
11) Claim 10, “The flow cell of claim 1” has been changed to –The device of claim 1—

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claims 1, the closest reference to EVAC technical product catalog (filed in IDS) discloses a flow cell thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1.
 	Regarding claim 1, a device comprising a flow cell and a read head, comprising “an inlet flange connected to an inlet of the tube; and an outlet flange connected to an outlet of the tube; wherein at least one push rod of a read head is configured to push an outer side wall of the flow cell against at least two line contacts of the read head, thereby registering the flow cell within the read head; and wherein the read head further comprises a lever connected to the push rod, wherein the lever is configured to be moved in a first direction to move the push rod to push the outer side wall of the flow cell against the at least two line contacts, thereby registering the flow cell within the read head, and wherein the lever is configured to be moved in a second direction to move the push rod away from the outer side wall of the flow cell, thereby releasing the flow cell from the at least two line contacts, thereby releasing the flow cell from the read head” along with other limitations of claim 1.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE 102016125043 (Armin) teaches a use of pushed flow cell walls.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/
Primary Examiner, Art Unit 2886